854 F.2d 528
272 U.S.App.D.C. 119
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.ACME NATIONAL WINDOW CLEANING COMPANY and American CasualtyCo. of Redding, Inc., Petitioners,v.Deboyce H. JACKSON and Director, Office of Workers'Compensation Programs, U.S. Dept. of Labor.
No. 86-1543.
United States Court of Appeals, District of Columbia Circuit.
May 17, 1988.

Before RUTH BADER GINSBURG, D.H. GINSBURG and SENTELLE, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This case was considered on the record and on briefs filed by the parties on petition for review of an Order of the Benefits Review Board, United States Department of Labor.  The court has determined that the issues presented occasion no need for a published opinion.  See D.C.Cir. Rule 14(c).  It is


2
ORDERED AND ADJUDGED by the court that the August 12, 1986 Order of the Benefits Review Board be affirmed, essentially for the reasons stated by the Board:  (1) the administrative law judge did not address the question whether claimant's left-hand condition contributed to his present disability;  and (2) remand is not in order because the record does not contain evidence adequate to support a determination that claimant's pre-existing left-hand condition contributed to his post-accident disability.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir. Rule 15.